Title: To Thomas Jefferson from Sarsfield, 28 May 1788
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas


          
            28 may 1788
          
          Voicy, Monsieur, ce qu’il vous faut pour M. Izard. Je vous l’envoie double pour que Vous puissiez En faire passer un à M. Izard. Je ne puis que vous répéter que cette Pension cy étoit preferée à L’autre Il y a peu d’années. Je ne crois pas qu’elle ait changé.
          Vous connoîssez, Monsieur, mon Sincere Et Inviolable Attachement
        